         Case 1:18-cr-00255-PLF Document 129 Filed 04/03/20 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                        :
                                                 :
                v.                               : Criminal No. 18-255 (PLF)
                                                 :
 MAJID GHORBANI,                                 :
                                                 :
                        Defendant.               :


   JOINT SUBMISSION REGARDING DEFENDANT GHORBANI’S MOTION FOR
    REDUCTION OF SENTENCE PURSUANT TO COMPASSIONATE RELEASE

       The United States, by and through its attorney, the United States Attorney for the District

of Columbia, and Majid Ghorbani, through his undersigned counsel, respectfully submit this joint

proposal regarding defendant Majid Ghorbani’s request for compassionate release. The parties

agree that the defendant’s age and medical conditions create an increased vulnerability to COVID-

19, and that this presents extraordinary and compelling reasons to modify his sentence. Since the

time the government submitted its initial response to defendant Ghorbani’s motion for

compassionate release (which asserted that defendant Ghorbani was still awaiting designation), it

has learned that on or about March 24, 2020, defendant Ghorbani was designated by the Bureau

of Prisons (BOP) for transfer to a federal corrections facility in Terre Haute, Indiana. We further

learned that, on or about March 26, 2020, the United States Marshal’s Service formally requested

that defendant Ghorbani be transferred to that facility. After speaking with a Senior Counsel at

the BOP’s Designation and Sentence Computation Center, the government further understands

that because he has been designated and a request has been made for his transfer, Ghorbani is now

considered a BOP prisoner, not a D.C. Department of Corrections prisoner, and that determining

whether he is eligible for release through BOP’s programs cannot be done until he is transferred
           Case 1:18-cr-00255-PLF Document 129 Filed 04/03/20 Page 2 of 5



to a BOP facility. Except in the case of emergencies, no such transfers are taking place at this

time, however, due to the COVID-19 pandemic. 1 The government therefore agrees with defendant

Ghorbani that the only way to ensure that he is released in a timely fashion is through modification

and reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).

       The parties therefore jointly agree and recommend that the Court reduce defendant

Ghorbani’s sentence to a sentence of time served. Upon his release, he will return to the Central

District of California, where he will reside with his daughter. On April 3, 2020, the parties spoke

with the Chief United States Probation Officer in the District of Columbia, who advised that he

would contact his counterpart in the Central District of California that same day. He also

requested, because of additional precautions being taken for the health and safety of U.S. Probation

Officers and persons under their supervision, that the Court include language in its order that would

allow for electronic monitoring of the defendant with the least restrictive technology available and

subject to the discretion of the Probation Officer. The parties further jointly agree and recommend




       1
          While 18 U.S.C. § 3582(c)(1)(A)(i) includes an exhaustion requirement, a Court can
dispense with the administrative exhaustion requirement where, as here, there are “exceptional
circumstances of peculiar urgency . . . .” Hendricks v. Zenon, 993 F.2d 664, 672 (9th Cir. 1993)
(quoting Granberry v. Greer, 481 U.S. 129, 134 (1987)). Indeed, in the compassionate release
context, courts have recognized that the exhaustion of administrative remedies can be waived when
seeking relief will be futile. See, e.g., Thody v. Swain, No. 19-cv-09641, 2019 WL 7842560, *2
(C.D. Cal Nov. 26, 2019) (“A district court may, in its discretion, excuse the failure to exhaust if
exhaustion would be futile,” but finding the petitioners “conclusory allegations” to be insufficient
to establish futility); Merth v. Puentes, No.1:19-cv-00251, 2019 WL 3003684, *3 (C.D. Cal July
10, 2019) (“As Respondent did ‘not have the authority to grant any provision of the First Step Act
without guidance from the Bureau of Prisons’ . . . pursuing administrative remedies would have
been futile. Accordingly, exhaustion can be waived.”); see also Jasperson v. BOP, 460 F. Supp.
2d 76, 88 (D.D.C. 2006) (“The court may excuse exhaustion on futility grounds when an adverse
decision would be a “‘certainty.’”) (quoting Randolph-Sheppard Vendors of Am. V. v. Weinberger,
795 F.2d 90, 105 (D.C. Cir. 1986)). Here, waiting for BOP’s response would be futile since,
although the defendant has been designated to a BOP facility, his transport has been delayed
indefinitely and therefore a determination of whether he is eligible for release through BOP’s
programs cannot be made.
                                                 2
         Case 1:18-cr-00255-PLF Document 129 Filed 04/03/20 Page 3 of 5



that the Court sentence the defendant to 36 months of supervised release, and that the Court require

the defendant to serve the first 10 months of that period at home, subject to electronic monitoring.

                                         CONCLUSION

       WHEREFORE, the parties respectfully recommend that the Court order that the defendant

be sentenced to time served and that, upon the defendant’s release from custody, he be subject to

a period of supervised release of 36 months, with a condition that the first 10 months of supervised

release be served at home and subject to electronic location monitoring using the least restrictive




                                                 3
         Case 1:18-cr-00255-PLF Document 129 Filed 04/03/20 Page 4 of 5



technology at the discretion of the U.S. Probation Office. A proposed order including language

specifically approved by the U.S. Probation Office is being filed with this submission.


                                                     TIMOTHY J. SHEA
                                                     United States Attorney
                                                     D.C. Bar No. 437437

                                                    By: /s/Jocelyn Ballantine_____________
                                                      JOCELYN BALLANTINE
                                                      ERIK KENERSON
                                                      JOLIE F. ZIMMERMAN
                                                      Assistant United States Attorneys
                                                      CA Bar No. 208267 (Ballantine)
                                                      Ohio Bar Number 82960 (Kenerson)
                                                      D.C. Bar No. 465110 (Zimmerman)
                                                      United States Attorney’s Office
                                                      555 Fourth Street, N.W.
                                                      Washington, D.C. 20530
                                                      Telephone: 202-252-7252 (Ballantine)
                                                      202-252-7201 (Kenerson)
                                                      202-252-7220 (Zimmerman)
                                                      Email: Jocelyn.Ballantine2@usdoj.gov
                                                      Erik.Kenerson@usdoj.gov
                                                      Jolie.Zimmerman@usdoj.gov

                                                      A.J. KRAMER
                                                      FEDERAL PUBLIC DEFENDER

                                                      /s/Joanna Munson Perales______________
                                                      JOANNA MUNSON PERALES
                                                      Research & Writing Specialist
                                                      625 Indiana Ave. NW, Ste. 550
                                                      Washington, D.C. 20004
                                                      (202) 208-7500
                                                      Email: joanna_perales@gmail.com




                                                4
         Case 1:18-cr-00255-PLF Document 129 Filed 04/03/20 Page 5 of 5



                                      Certificate of Service

        I HEREBY CERTIFY that a copy of the foregoing Joint Submission Regarding Defendant
Ghorbani’s Motion for Reduction of Sentence Pursuant to Compassionate Release was delivered
via the Court’s electronic filing system on counsel for the defendant, this 3rd day of April, 2020.

                                                      /s/Jolie F. Zimmerman
                                                     Jolie F. Zimmerman
                                                     Assistant United States Attorney




                                                5
